                 Case 2:20-cr-00148-JLR Document 21 Filed 09/24/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR20-148 JLR

10          v.                                            ORDER FOR TEMPORARY
                                                          RELEASE
11   KELLY THOMAS JACKSON,

12                             Defendant.

13
            THIS MATTER has come before the undersigned on the motion of the Defendant, Kelly
14
     Thomas Jackson, to be released to a secure in-patient mental health treatment facility. The Court
15
     heard oral argument on September 15 and 24, 2020. The Court, having considered Defendant’s
16
     motion and attachments, the government’s response, and oral argument, and for the reasons
17
     stated on the record, finds Defendant may be temporarily released to the secure in-patient
18
     facility, Sierra Tucson, in Tucson, Arizona. Defendant will be released to the custody of his
19
     father, who will sign an Agreement to Supervise Defendant, and will ensure that the Defendant is
20
     immediately transported to Sierra Tucson after being temporarily released from the Federal
21
     Detention Center. Defendant’s father will remain responsible for Defendant until the Court can
22
     conduct a status conference in this matter which must occur within three business days of
23
     Defendant’s successful completion of treatment at Sierra Tucson. If Defendant leaves Sierra
24

25
     ORDER FOR TEMPORARY RELEASE - 1
               Case 2:20-cr-00148-JLR Document 21 Filed 09/24/20 Page 2 of 2




 1   Tucson or is otherwise not in compliance with the program’s requirements, Defendant’s father as

 2   well as Steven Goldsmith of Sierra Tucson must immediately notify the United States Pretrial

 3   Service office at (206) 370-8950. If Defendant does not successfully complete the program at

 4   Sierra Tucson, Defendant will immediately be returned to the custody of the United States

 5   Marshal’s Office.

 6          IT IS ORDERED that there are compelling reasons to temporarily release Defendant

 7   Kelly Thomas Jackson to the in-patient mental health treatment facility at Sierra Tucson.

 8   Defendant appears to be suffering from Bipolar Disorder and diagnosis and treatment for the

 9   disorder will aid in the Defendant’s ability to assist in the defense of his case.

10          Defendant shall be COVID tested prior to release using the Molecular test. If Defendant

11   tests positive then he will remain detained until an alternative release plan can be developed. The

12   Pretrial Services Officer will coordinate the Defendant’s release with the U.S. Marshals.

13          The Clerk is directed to send copies of this order to the parties and to the Honorable

14   James L. Robart.

15          Dated this 24th day of September, 2020.


                                                            A
16

17                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
18

19

20

21

22

23

24

25
     ORDER FOR TEMPORARY RELEASE - 2
